Citation Nr: 1207493	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-37 216	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska





THE ISSUE

Entitlement to service connection for complications of an appendectomy.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to June 1971, and from June 1981 to October 1987, with additional service in the Air National Guard (ANG).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Anchorage, Alaska RO.  This matter was before the Board in July 2011 when it was remanded for additional development.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the claim to have had) any residual disability from an appendectomy in service.   


CONCLUSION OF LAW

Service connection for complications of an appendectomy is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of his claim.  A March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided him notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged (pursuant to the Board's July 2011 remand instructions) for an examination of the Veteran in August 2011.  The Board finds that the examination is adequate for rating purposes, as the examiner expressed familiarity with the pertinent medical history, and conducted a thorough examination, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  (While the August 2011 examiner repeatedly noted the Veteran underwent a radical prostatectomy in 2001 when in actuality the prostatectomy was in 2002, it was harmless error with no impact on the ultimate disposition; the examiner correctly acknowledged that the prostatectomy occurred after the foreign metallic body was noted in the Veteran, and ultimately found there was no evidence of a residual of appendectomy, to include any metallic foreign body.)  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran seeks service connection for complications/residuals of an appendectomy that took place during his active service.  

The Veteran's STRs show that in August 1969, he was seen with a complaint of right lower quadrant abdominal pain and underwent surgery (appendectomy) for acute appendicitis.  

A December 2001 treatment record notes Dr.K.M.T.'s diagnosis of prostate cancer and observation that "[a] metallic fragment is visible in the abdomen adjacent the descending colon that suggests bullet wound or possibly surgical clip.  However, there is no obvious surgical scar, so the bullet wound possibility or shrapnel wound remains a consideration."  

In February 2002, the Veteran underwent a radical retropubic prostatectomy and bilateral pelvic lymph node dissection for his prostate cancer.  There was no mention of a metallic fragment.  

On August 2011 VA examination, the Veteran reported his abdomen has been essentially asymptomatic since the appendectomy in service.  X-rays revealed metallic clips in the pelvis compatible with the history of a prostatectomy; there was no acute diagnostic abnormality of the abdomen, and there were no foreign metallic bodies in the right lower quadrant of the abdomen or elsewhere.  The examiner opined that the vague reference to metallic density on MRI, without description as to size and shape, followed by the absence of metallic density on VA examination abdominal studies and X-rays, would lead to a conclusion that a small metallic object was ingested and passed through the digestive system.  The examiner explained that such is commonly seen with ingestion of sport-hunted meat.  The examiner concluded that there was no metallic foreign body found on current examination, and that there were no residuals of the appendectomy in 1969.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis of any residual pathology/symptoms from the appendectomy he had in service in August 1969 after his recovery from such procedure.  Likewise, there is no evidence (or report) of postservice treatment for residuals/complications of the appendectomy.  On August 2011 VA examination the Veteran denied having any residuals of his appendectomy in service, and the examiner found that there were none.  [It was explained that a metallic density noted on previous MRI, and suspected of being a retained surgical clip, was no longer evident, and most likely had been an ingested (from hunted meat) foreign body that had passed through the digestive system.]  

A threshold question that must be addressed here (as in any claim seeking service connection) is whether there is any competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, here, residual pathology/a complication from an appendectomy in service.  See 38 U.S.C.A. §§ 1110, 1131.  There is no competent evidence that the Veteran indeed has any such pathology; the August 2011 VA examination found none, and the Veteran himself has indicated he has no residual disability from the surgical procedure in service.  Accordingly, there is no valid claim of service connection for complications of an appendectomy, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for complications of an appendectomy is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


